On Rehearing.
Our further consideration of the issues of this case has resulted in no change in the decision announced in the majority opinion rendered on the original hearing.
In that opinion there is expressed the conclusion that the provisions of Act No. 231 of 1928, by the precise language used, require officers of the State of Louisiana *Page 559 
to confiscate and immediately destroy all gambling devices commonly known as slot machines that may come to their attention, whether the machines are then being operated or not. This construction, which is contrary to the contention of plaintiff that only those found in operation could be confiscated and destroyed, finds support in the statute's title which reads:
                             "An Act
"Authorizing and empowering and making it compulsory for all officers of the State of Louisiana, to confiscate and destroy all machines commonly known as `Slot Machines' that may come to their attention, and repealing all laws in conflict herewith."
A title is no part of a statute, but it may be considered in determining the legislative intent where doubt exists. Succession of Baker, 129 La. 74, 55 So. 714, Ann.Cas. 1912d 1181; Pritchard v. Southern Ins. Co. of Nashville, Tennessee, 176 La. 187,145 So. 374; Hughes v. Rudd, 178 La. 588, 152 So. 300. In considering the title of the act in question, we notice that it speaks of the machines that may come to the officers' attention and makes no reference whatsoever to those found in operation.
Plaintiff's other complaint is that some of the machines seized were not gambling devices commonly known as slot machines and that those not so known should be released and not destroyed. A slot machine is a machine the operation of which is started by dropping a coin into a slot. Webster's New International Dictionary, Second Edition. *Page 560 
According to the evidence in the record, each of the instruments confiscated was of that character, and further each paid off automatically in money when played. Hence all were gambling devices commonly known as slot machines; and they were subject to confiscation and destruction.
The judgment heretofore rendered is reinstated and now made the final judgment of this court.
O'NIELL, C.J., and FOURNET, J., dissent, adhering to their dissenting opinions.